     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 1 of 39


 1 Deborah A. Sivas (CA Bar No. 135446)
   Matthew J. Sanders (CA Bar No. 222757)
 2 ENVIRONMENTAL LAW CLINIC
   Mills Legal Clinic at Stanford Law School
 3 559 Nathan Abbott Way
   Stanford, California 94305-8610
 4 Telephone: (650) 723-0325
   Facsimile: (650) 723-4426
 5 Email: dsivas@stanford.edu
   Email: matthewjsanders@stanford.edu
 6
   Attorneys for Plaintiff Unite the Parks
 7
   René P. Voss (CA Bar No. 255758)
 8 NATURAL RESOURCES LAW
   15 Alderney Road
 9 San Anselmo, CA 94960
   Phone: (415) 446-9027
10 Email: renepvoss@gmail.com

11 Attorney for Plaintiffs Sequoia ForestKeeper
   and Earth Island Institute
12

13
                                UNITED STATES DISTRICT COURT
14
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
15
                                         FRESNO DIVISION
16

17
   UNITE THE PARKS; SEQUOIA                        Case No.
18 FORESTKEEPER; and EARTH ISLAND
   INSTITUTE,
19                                                 COMPLAINT FOR DECLARATORY
                  Plaintiffs,                      JUDGMENT AND INJUNCTIVE RELIEF
20
          v.
21
   UNITED STATES FOREST SERVICE, an
22 agency of the U.S. Department of Agriculture;
   and UNITED STATES FISH AND
23 WILDLIFE SERVICE, an agency of the U.S.
   Department of the Interior,
24
                  Defendants.
25

26

27

28

                                                             Case No.
                  COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 2 of 39


 1                                          INTRODUCTION

 2           1.    This action challenges the failure of the United States Forest Service (“USFS”) and

 3   United States Fish and Wildlife Service (“FWS”) to adequately evaluate, protect, and conserve

 4   the critically endangered Southern Sierra Nevada Pacific fisher (“SSN fisher” or “fisher”) on the

 5   Sierra, Sequoia, and Stanislaus National Forests, as required by the Endangered Species Act

 6   (“ESA”), 16 U.S.C. § 1531 et seq., and the National Environmental Policy Act (“NEPA”), 42

 7   U.S.C. § 4321 et seq.

 8          2.     The SSN fisher is a geographically isolated and genetically unique population of

 9 the Pacific fisher (Pekania pennanti) that is teetering on the brink of extinction. A decade ago,

10 scientists using habitat-based models estimated that the SSN fisher population consists of

11 somewhere between 100 and 500 individuals, far below the scienced-based consensus that the

12 minimal viable population size for terrestrial mammals is greater than 3,800 individuals. Since

13 those SSN fisher population estimates were developed, suitable fisher denning and resting habitat,

14 which is essential for reproduction, has been reduced by more than 50 percent on the Sierra and

15 Sequoia National Forests as a result of a prolonged multi-year drought and significant wildfires

16 (including two massive wildfires in late 2020) or destroyed or degraded into non-habitat by

17 continued logging and other “vegetation management” activities by USFS. These landscape

18 alterations have likely reduced individual SSN fisher numbers and adversely affected their long-

19 term prospects for survival.

20          3.     Despite dramatic changes in the environmental baseline conditions for SSN fisher

21 habitat over the last decade, USFS has continued to plan and carry out significant logging and

22 related “vegetation management” activities, and FWS has continued to sanction such activities,

23 without considering and evaluating the current population size or viability of the SSN fisher or

24 conducting a cumulative impacts analysis of these activities. These management activities are

25 spread across at least 45 individual “projects” approved incrementally by USFS over many years.

26          4.     Because the SSN fisher is listed as an endangered species under the ESA, the most

27 recent wildfires on the Sierra and Sequoia National Forests during the late summer and fall of

28 2020, which burned more than half a million acres, including tens of thousands of acres of SSN

                                              1                    Case No. _______________
                   COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 3 of 39


 1 fisher habitat, required USFS and FWS to reinitiate ESA consultation in connection with ongoing

 2 and proposed USFS activities and projects. As part of this consultation, USFS summarily

 3 concluded that even though the 2020 wildfires affected nearly 300,000 acres of fisher habitat and

 4 burned through several identified corridors through which fishers travel and disperse from one

 5 habitat area to another, the fires will not materially affect the survival of the SSN fisher and thus

 6 do not require alteration of previously-planned USFS logging projects, and FWS subsequently

 7 endorsed that USFS conclusion in its revised Programmatic Biological Opinion. In carrying out

 8 this consultation and reaching these conclusions, neither agency conducted any new population

 9 estimates or viability analysis, nor did they provide any relevant science to support their

10 conclusions about fisher populations.

11          5.      Instead, the agencies’ conclusions were based on a theory that, while proposed

12 USFS projects will continue to have short-term adverse impacts on fishers, the actions and

13 activities approved as part of these projects will, over the next several decades, reduce wildfire

14 risks and thereby actually “benefit” fishers in the long term. There is no evidence-based science to

15 support this theory, which merely provides an unsubstantiated justification for USFS to continue

16 logging trees and disrupting essential fisher habitat features that the agencies concede will take

17 decades or centuries to reestablish. Moreover, in the course of making the assertion that further

18 logging would reliably and consistently reduce future fire severity, the agencies ignored a deep

19 body of scientific evidence concluding that commercial thinning, post-fire logging, and other

20 logging activities conducted under the rubric of “fuel reduction” more often tend to increase, not

21 decrease, fire severity.

22          6.      The listing of the SSN fisher as an endangered species on May 15, 2020 and the

23 subsequent wildfires that burned over 500,000 acres during the late summer and fall of 2020

24 constitute significant new circumstances and information relevant to the impact of the USFS’s

25 ongoing and proposed management actions on the fisher and its habitat that have never been

26 considered in any cumulative environmental review under NEPA. USFS approvals for the 45

27 logging and other “vegetation management” projects that could affect SSN fishers and fisher

28 habitat were accompanied by individual project analyses that did not evaluate these subsequent

                                              2                    Case No. _______________
                   COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 4 of 39


 1 cumulative impacts and could not have done so. Yet USFS intends to move forward with these

 2 projects in the absence of any supplemental environmental review or cumulative effects evaluation

 3 under NEPA.

 4          7.     By failing to undertake adequate evaluation of aggregate effects, by failing to use

 5 the best available science, by relying on speculative and unsupported theories of long-term

 6 benefits, and by failing to protect and conserve the SSN fisher, USFS and FWS have violated, and

 7 are continuing to violate, the ESA and its implementing regulations, and USFS has violated, and is

 8 continuing to violate, NEPA and its implementing regulations. Accordingly, the Court should set

 9 aside and vacate FWS’s revised Programmatic Biological Opinion, enjoin the logging and other

10 “vegetation management” actions detailed below, and order USFS to prepare a supplemental

11 NEPA analysis for the cumulative effects of its proposed activities on the SSN fisher.

12                                   JURISDICTION AND VENUE

13          8.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 (federal

14 question), 16 U.S.C. § 1540(g) (ESA citizen suits), and 28 U.S.C. §§ 2201 and 2202 (Declaratory

15 Judgment Act). Plaintiffs have exhausted all administrative remedies, and the violations of law

16 claimed below are ripe for judicial review.

17          9.     Venue lies in this District, pursuant to 28 U.S.C. § 1391(e), because the property

18 and events giving rise to this lawsuit occur in this District and because Defendants reside within

19 the District.

20          10.    Because a substantial part of one of the events or omissions which give rise to the

21 claims herein – the various projects in the Sierra, Sequoia, and Stanislaus National Forests –

22 occurred in Fresno, Kern, Tulare, Madera, Mariposa, and Tuolumne Counties, assignment to the

23 Fresno Division of this Court is proper under Civil Local Rule 120(d).

24          11.    An actual justiciable controversy exists between the parties hereto.

25                                               PARTIES

26          12.    Plaintiff UNITE THE PARKS (“UTP”) is a non-profit organization located in

27 Mariposa and Los Osos, California. Its mission is to protect and interconnect biologically

28 important landscapes for wildlife and for people, for all time. UTP’s most immediate goal is to

                                              3                    Case No. _______________
                   COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 5 of 39


 1 preserve the federal land between Yosemite and Kings Canyon National Parks and to create the

 2 Range of Light National Monument. UTP’s primary focus area is the Sierra National Forest and

 3 the BLM lands in the vicinity of the forest. To support that goal, UTP has four program areas: (1)

 4 grassroots campaigning and lobbying (2) litigation as related to the Pacific fisher, (3) education

 5 via a college internship program, and (4) education via an at-risk youth summer leadership

 6 program in the Sierra Nevada. UTPs’ rural members reside in Mariposa, Madera, Fresno,

 7 Tuolumne, El Dorado, Mono and Inyo Counties, and its urban members are located in the Bay

 8 Area and Southern California. UTP’s long-term overarching goal is to create interconnected

 9 habitat refuges for wildlife and recreational areas and parks for people in the Sierra Nevada and

10 across the state and nation. To achieve these goals, UTP has been actively engaged in advocating

11 for the conservation of Pacific fisher on the Sierra and Sequoia National Forests and for the

12 curtailment of logging projects and activities that may affect this species.

13           13.    Plaintiff SEQUOIA FORESTKEEPER (“SFK”) is a non-profit corporation residing

14 in Kernville, California. Its mission is to protect and restore the ecosystems of the Southern Sierra

15 Nevada, including, but not limited to, the Giant Sequoia National Monument, Sequoia National

16 Forest, and Mountain Home State Forest through monitoring, enforcement, education, and

17 litigation. Sequoia ForestKeeper’s members, many of whom reside in local areas including Kern,

18 Tulare, Fresno, and Kings Counties, and others who visit from across the country, use and

19 continue to use the national forests of the Southern Sierra Nevada for activities such as hiking,

20 bird and animal watching (including the endangered Pacific fisher), aesthetic enjoyment, quiet

21 contemplation, fishing, scientific study, and to improve their health, including the exact tracts of

22 the lands and waters that are now planned for logging and vegetation management in the Sequoia

23 and Sierra National Forests. Many of its members also have been actively involved in formulating

24 management policies for public lands and preserving local areas, including participating in

25 revising the Sequoia National Forest plan, the establishment and development of the Giant

26 Sequoia National Monument, and the protection of wildlife habitat including that of the Pacific

27 fisher.

28

                                              4                    Case No. _______________
                   COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 6 of 39


 1          14.     Plaintiff EARTH ISLAND INSTITUTE (“EII”) is a nonprofit corporation

 2 organized under the laws of the State of California. EII is headquartered in Berkeley, California.

 3 EII is a membership organization with over 15,000 members in the U.S., over 3,000 of whom use

 4 and enjoy the National Forests of California for recreational, educational, aesthetic, spiritual, and

 5 other purposes. EII’s mission is to develop and support projects that counteract threats to the

 6 biological and cultural diversity that sustains the environment. Through education and activism,

 7 these projects promote the conservation, preservation and restoration of the earth. One of these

 8 projects is the John Muir Project—whose mission is to protect all federal public forestlands from

 9 commercial exploitation that undermines and compromises science-based ecological management.

10 John Muir Project offices are in San Bernardino County, California. EII’s John Muir Project and

11 EII members actively participate in governmental decision-making processes with respect to

12 national forest lands in California and rely on information provided through the NEPA processes

13 to increase the effectiveness of their participation. EII’s members include individuals who

14 regularly use and continue to use public lands within the Southern Sierra Nevada National Forests

15 – including the exact tracts of lands in the Sierra, Sequoia, and Stanislaus National Forest areas

16 proposed for logging – for scientific study, recreational enjoyment, aesthetic beauty, nature

17 photography, and wildlife observation. These members’ interests will be irreparably harmed by

18 the planned logging and vegetation management activities, as they will no longer be able to

19 scientifically study these areas in their pre-logging state, take nature photographs of the area in its

20 pre-logging state, or enjoy the aesthetic beauty of the unlogged forest habitat and its inhabitants,

21 especially the endangered Pacific fisher.

22          15.     This suit is brought by UTP, EII, and SFK on behalf of themselves and their

23 adversely affected members and staff. Plaintiffs and their members’ present and future interests

24 in, and use of, the Sierra, Sequoia, and Stanislaus National Forest areas planned for logging and

25 vegetation management actions in Pacific fisher habitat are and will be directly and adversely

26 affected by the agencies’ impending actions. Those adverse effects include, but are not limited to:

27 (1) impacts to native plants and wildlife and their habitats—especially those of the Pacific fisher—

28 within and around the Project areas from logging and vegetation management; (2) reduction and

                                               5                    Case No. _______________
                    COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 7 of 39


 1 impairment of recreation opportunities; (3) impairment of aesthetic values of forest lands, trails,

 2 and landscapes caused by Defendants’ logging and vegetation management; and (4) loss of

 3 scientific study and viewing opportunities with regard to wildlife in areas proposed for logging

 4 and vegetation management. In addition, Plaintiffs and their members and staff have an interest in

 5 ensuring that Defendants comply with all applicable laws, regulations, and procedures pertaining

 6 to the management of national forest lands.

 7          16.    Defendants’ failure to comply with the requirements of the ESA, NEPA, and the

 8 Administrative Procedure Act (“APA”), 5 U.S.C. § 551 et seq., when authorizing and

 9 implementing the various logging and other “vegetation management” actions at issue in this

10 lawsuit has caused and is causing actual and imminent harm to Plaintiffs’ interests, as described

11 above, and to the SSN fisher that they seek to protect. Plaintiffs rely on USFS and FWS to

12 comply with the procedural and substantive requirements of these laws for the protection and

13 conservation of the SSN fisher and its habitat. A favorable decision by the Court in this case will

14 redress the actual and imminent injury to Plaintiffs and the harm to the SSN fisher and its habitat.

15 A court order directing USFS and FWS to comply with the ESA and NEPA could result in a

16 substantial change to the various activities to minimize or avert harm to Plaintiffs’ members and

17 the SSN fisher from the logging, vegetation management activities, and destruction of fisher

18 habitat caused by Defendants’ continuing actions.

19          17.    Defendant UNITED STATES FOREST SERVICE is a federal agency within the

20 U.S. Department of Agricultural which manages federal public lands within the Sierra, Sequoia,

21 and Stanislaus National Forests and which has authorized at least 45 management projects that are

22 the subject of a Programmatic Biological Opinion at issue in this case. USFS is responsible for

23 ensuring that all resource management decisions on these lands comply with applicable laws and

24 regulations.

25          18.    Defendant UNITED STATES FISH AND WILDLIFE SERVICE is a federal

26 agency within the U.S. Department of the Interior which is charged with administration of the

27 ESA and which issued the Programmatic Biological Opinion and Incidental Take Statement and

28

                                              6                    Case No. _______________
                   COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 8 of 39


 1 Amended Programmatic Biological Opinion at issue in this case. FWS is responsible for ensuring

 2 that its opinions and authorizations comply with the ESA.

 3                       STATUTORY AND REGULATORY FRAMEWORK

 4 A.       The Endangered Species Act

 5          19.     Recognizing that certain species of plants and animals “have been so depleted in

 6 numbers that they are in danger of or threatened with extinction,” Congress enacted the ESA both

 7 “to provide a means whereby the ecosystems upon which endangered and threatened species

 8 depend may be conserved, [and] to provide a program for the conservation of such endangered

 9 species and threatened species.” 16 U.S.C. § 1531. The ESA reflects “an explicit congressional

10 decision to afford first priority to the declared national policy of saving endangered species.”

11 Tenn. Valley Auth. v. Hill, 437 U.S. 153, 185 (1978). “The plain intent of Congress in enacting

12 this statute was to halt and reverse the trend toward species extinction, whatever the cost.” Id. at

13 184. The ESA “represent[s] the most comprehensive legislation for the preservation of

14 endangered species ever enacted by any nation.” Id. at 180. The ESA vests primary responsibility

15 for administering and enforcing the statute in connection with terrestrial species with the Secretary

16 of the Interior, who has delegated this responsibility to FWS.

17          20.     Under the ESA, a species may be listed as endangered or threatened. An

18 endangered species – a status which is reserved for species in the most perilous condition – is one

19 that is “in danger of extinction throughout all or a significant portion of its range.” 16 U.S.C. §

20 1532(6).

21          21.     Section 9 of the ESA makes it unlawful for any person to “take” an endangered

22 species without express authorization from FWS. 16 U.S.C. § 1538(a)(1). “Take” means “to

23 harass, harm, pursue, hunt, shoot, wound, kill, trap, capture, or collect, or to attempt to engage in

24 any such conduct.” 16 U.S.C. § 1532(19). The term “harm” is further defined by FWS regulations

25 to encompass habitat modification or degradation that injures an endangered species by

26 significantly impairing essential behavioral patterns, including breeding, feeding, or sheltering, see

27 50 C.F.R. § 17.3, and “harass” is defined as “an intentional or negligent act or omission which

28 creates the likelihood of injury to wildlife by annoying it to such an extent as to significantly

                                               7                    Case No. _______________
                    COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 9 of 39


 1 disrupt normal behavioral patterns which include, but are not limited to, breeding, feeding or

 2 sheltering.” Id.

 3          22.     Section 7(a)(1) of the ESA directs all federal agencies, in consultation with the

 4 Secretary of the Interior, to “utilize their authorities in furtherance of the purposes of [the ESA] by

 5 carrying out programs for the conservation of [listed] species.” 16 U.S.C. § 1536(a)(1).

 6 “Conservation” means “to use and the use of all methods and procedures which are necessary to

 7 bring any endangered species … to the point at which the measures provided pursuant to this

 8 chapter are no longer necessary.” Id. 17 § 1532(3).

 9          23.     Section 7(a)(2) of the ESA requires all federal agencies to “insure that any action

10 authorized, funded, or carried out by such agency . . . is not likely to jeopardize the continued

11 existence of any endangered species.” 16 U.S.C. § 1536(a)(2). As defined by the ESA’s

12 implementing regulations, an action will cause “jeopardy” to a listed species if it “reasonably

13 would be expected, directly or indirectly, to reduce appreciably the likelihood of both the survival

14 and recovery of a listed species in the wild by reducing the reproduction, numbers, or distribution

15 of that species.” 50 C.F.R. § 402.02.

16          24.     To carry out this section 7(a)(2) obligation, an action agency must engage in

17 consultation with FWS before undertaking any action that may have direct or indirect effects on

18 listed species in order to evaluate the impact of the proposed action. 16 U.S.C. § 1536(a). FWS

19 has defined the term “action” for the purposes of section 7 broadly to mean “all activities or

20 programs of any kind authorized, funded, or carried out, in whole or in part, by Federal agencies,”

21 50 C.F.R. § 402.02, “in which there is discretionary federal involvement or control.” Id. § 402.03.

22          25.     In consultation, FWS must “use the best scientific . . . data available” in evaluating

23 the effects of the proposed action on listed species. 16 U.S.C. § 1536(a)(2). The result of a formal

24 consultation is the preparation of a biological opinion (“BO”) by FWS, which is a compilation and

25 analysis of the best available scientific data on the status of the species and how it would be

26 affected by the proposed action. When preparing a BO, FWS must: (1) “review all relevant

27 information;” (2) “evaluate the current status of the listed species;” and (3) “evaluate the effects of

28 the action and cumulative effects on the listed species or critical habitat.” 50 C.F.R. § 402.14(g).

                                               8                    Case No. _______________
                    COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 10 of 39


 1 As such, a BO must include a description of the proposed action, a review of the status of the

 2 species and critical habitat, a discussion of the environmental baseline, and an analysis of the

 3 direct and indirect effects of the proposed action and the cumulative effects of reasonably certain

 4 future state, tribal, local, and private actions. Id.

 5          26.     As part of consultation, FWS must independently analyze whether the proposed

 6 action will reduce the likelihood of recovery of the list species, separate from its survival. 50

 7 C.F.R. § 402.02; Gifford Pinchot Task Force v. U.S. Fish & Wildlife Serv., 387 F.3d 968, 1070

 8 (9th Cir. 2004); Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Serv., 524 F.3d 917, 933 (9th Cir.

 9 2008).

10          27.     If FWS determines that the proposed action is not likely to jeopardize the continued

11 existence of listed species or adversely modify critical habitat but will nevertheless result in the

12 incidental take of listed species, then FWS will provide the action agency with a written Incidental

13 Take Statement (“ITS”). The ITS must specify the “impact of such incidental taking on the

14 species” and “any reasonable and prudent measures that [FWS] considers necessary or appropriate

15 to minimize such impact” and must set forth “the terms and conditions . . . that must be complied

16 with by the [action] agency . . . to implement [those measures].” 16 U.S.C. § 1536(b)(4).

17          28.     Where a BO has been issued and “discretionary Federal involvement or control

18 over the action has been retained or is authorized by law,” the action agency is required to

19 reinitiate consultation with FWS “[i]f new information reveals effects of the action that may affect

20 listed species or critical habitat in a manner or to an extent not previously considered,” or “the

21 identified action is subsequently modified in a manner that causes an effect to the listed species . .

22 . that was not considered in this programmatic biological opinion.” 50 C.F.R. § 402.16(a)(2)-(3).

23 The ESA provides that agencies must hold action in abeyance until any legally required

24 consultation is complete. Section 7(d) of the ESA prohibits an action agency from making “any

25 irreversible or irretrievable commitment of resources with respect to the agency action which has

26 the effect of foreclosing the formulation or implementation of any reasonable and prudent

27 alternative measures which would not violate [Section 7] (a)(2).” 16 U.S.C. § 1536(d). “This

28 prohibition . . . continues until the requirements of section 7(a)(2) are satisfied.” 50 C.F.R. §

                                               9                    Case No. _______________
                    COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 11 of 39


 1 402.09. The purpose of this requirement is to ensure that the status quo will be maintained during

 2 the consultation process. See Lane Cty. Audubon Soc’y v. Jamison, 958 F.2d 290, 294 (9th

 3 Cir.1992).

 4 B.       The National Environmental Policy Act

 5          29.     Congress enacted NEPA “[t]o declare a national policy which will encourage

 6 productive and enjoyable harmony between man and his environment; to promote efforts which

 7 will prevent or eliminate damage to the environment and biosphere and stimulate the health and

 8 welfare of man; [and] to enrich the understanding of the ecological systems and natural resources

 9 important to the Nation.” 42 U.S.C. § 4321.

10          30.     NEPA has two fundamental purposes: (1) to guarantee that, before taking an

11 action, federal agencies take a “hard look” at the consequences of that action to ensure that “the

12 agency, in reaching its decision, will have available, and will carefully consider, detailed

13 information concerning significant environmental impacts;” and (2) to ensure that “the relevant

14 information will be made available to the larger audience that may also play a role in both the

15 decisionmaking process and the implementation of that decision.” Robertson v. Methow Valley

16 Citizens Council, 490 U.S. 332, 349-50 (1989).

17          31.     To accomplish these purposes, NEPA requires all agencies of the federal

18 government to prepare a “detailed statement” that discusses the environmental impacts of, and

19 reasonable alternatives to, all “major Federal actions significantly affecting the quality of the

20 human environment.” 42 U.S.C. § 4332(2)(C). This statement is commonly known as an

21 environmental impact statement (“EIS”). The EIS must define the purpose and need for the

22 project, must describe the proposed action and the existing environmental setting, must evaluate

23 adverse direct, indirect, and cumulative environmental effects of the proposed action, and must

24 explore alternatives to and mitigation measures for the proposed action. See, e.g., City of Carmel-

25 By-The-Sea v. U.S. Dep’t of Transp., 123 F.3d 1142, 1162 (9th Cir. 1997); Neighbors of Cuddy

26 Mountain v. U.S. Forest Serv., 137 F.3d 1372, 1378 (9th Cir. 1998).

27          32.     To determine whether a proposed action significantly affects the environment, and

28 whether an EIS is required, the acting agency may first prepare an Environmental Assessment

                                              10                    Case No. _______________
                    COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 12 of 39


 1 (“EA”). An EA must provide sufficient evidence and analysis to determine whether to prepare an

 2 EIS. If the agency concludes that a project may have significant impacts on the environment, it

 3 must prepare an EIS. If the EA concludes that there are no significant impacts to the

 4 environment, the federal agency must provide a detailed statement of reasons why the project's

 5 impacts are insignificant and issue a “finding of no significant impact.” Even an EA, however,

 6 must consider the action’s cumulative impact on the environment, which is the impact that results

 7 from the incremental impact of the action when added to other past, present, or reasonably

 8 foreseeable future actions. See, e.g., Native Ecosystems Council v. Dombeck, 304 F.3d 886, 895

 9 (9th Cir. 2002).

10          33.    The EIS must “provide full and fair discussion of significant environmental impacts

11 and shall inform decision-makers and the public of the reasonable alternatives which would avoid

12 or minimize adverse impacts or enhance the quality of the human environment.” 40 C.F.R. §

13 1502.1. To satisfy this obligation, agencies must take a “hard look” at a project’s environmental

14 impacts – essentially, “a discussion of adverse impacts that does not improperly minimize

15 negative side effects.” Earth Island Inst. v. United States Forest Serv., 442 F.3d 1147, 1159 (9th

16 Cir. 2006).

17          34.    Consideration of synergistic or cumulative effects between different projects and

18 environmental factors is a key part of the agency’s determination for “significant” environmental

19 impacts, which inherently “includes considerations of both the context and the intensity of the

20 possible effects.” Bark v. United States Forest Serv., 958 F.3d 865, 869 (9th Cir. 2020). Context

21 “delimits” the scope of the agency’s action and review. Id. The cumulative analysis requirement

22 is essential to ensure agencies do not “impermissibly subject the decisionmaking process

23 contemplated by NEPA to the tyranny of small decisions.” Kern v. BLM, 284 F.3d 1062, 1078

24 (9th Cir. 2002).

25          35.    The “heart of the environmental impact statement” is its analysis of alternatives to

26 the agency’s proposed action. See, e.a., League of Wilderness Defs./Blue Mountains Biodiversity

27 Project v. U.S. Forest Serv., 689 F.3d 1060, 1069 (9th Cir. 2012). An EIS also must discuss

28 mitigation measures for the proposed action “‘with sufficient detail to ensure that environmental

                                             11                    Case No. _______________
                   COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 13 of 39


 1 consequences have been fairly evaluated,’” including by addressing whether the measures “can be

 2 effective” at reducing environmental impacts. S. Fork Band Council of W. Shoshone of Nev. v.

 3 U.S. Dep’t of Interior, 588 F.3d 718, 727 (9th Cir. 2009) (quoting Robertson, 490 U.S. at 348).

 4          36.     A federal agency must conduct supplemental environmental review if “[t]here are

 5 significant new circumstances or information relevant to environmental concerns and bearing on

 6 the proposed action or its impacts.” 40 C.F.R. § 1502.9(d)(1)(ii). Agencies must “continu[e] to

 7 maintain a ‘hard look’ at the impact of agency action when the ‘new information is sufficient to

 8 show that the remaining action will affect the quality of the human environment in a significant

 9 manner or to a significant extent not already considered.’” League of Wilderness Defs./Blue Mts.

10 Biodiversity Project v. Connaughton, 752 F.3d 755, 760 (9th Cir. 2014) (quoting Marsh v. Ore.

11 Natural Res. Council, 490 U.S. 360, 373-74, 109 S. Ct. 1851, 104 L. Ed. 2d 377 (1989).

12 C.       Administrative Procedure Act

13          37.     The Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701-706, provides for

14 judicial review of agency action. Under the APA, a reviewing court must “hold unlawful and set

15 aside agency action, findings, and conclusions” found to be “arbitrary, capricious, an abuse of

16 discretion, or otherwise not in accordance with law” or “unsupported by substantial evidence in

17 the record.” Id. § 706(2)(A). An agency action is arbitrary and capricious if the agency “relied on

18 factors which Congress has not intended it to consider, entirely failed to consider an important

19 aspect of the problem, offered an explanation for its decision that runs counter to the evidence

20 before the agency,” or if the agency’s decision “is so implausible that it could not be ascribed to a

21 difference in view or the product of agency expertise.” Motor Vehicle Mfr. Ass’n v. State Farm

22 Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).

23          38.     When reviewing agency action under the APA, a court must ensure that the agency

24 reviewed the relevant data and articulated a satisfactory explanation establishing a “rational

25 connection between the facts found and the choice made.” Id. at 43. The agency’s failure to do so

26 renders its decision arbitrary and capricious. Marsh v. Or. Natural Res. Council, 490 U.S. 360,

27 378 (1989).

28

                                             12                    Case No. _______________
                   COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 14 of 39


 1          39.     Under the APA, a reviewing court must also set aside agency action, findings, and

 2 conclusions found to be without observance of procedure required by law. 5 U.S.C. § 706(2)(D).

 3 Additionally, reviewing courts may “compel agency action unlawfully withheld or unreasonably

 4 delayed.” Id.§ 706(1).

 5                                     FACTUAL BACKGROUND

 6 A.       Listing of SSN Fisher as Endangered

 7          40.     A relative of minks and otters, the Pacific fisher is a medium-size carnivorous

 8 mammal – about the size of a house cat – that once roamed the West Coast from British Columbia

 9 to Southern California. 85 Fed. Reg. 29,532, 29,537 (May 15, 2020).

10          41.     The isolated Pacific fisher population that occupies the southern Sierra Nevada

11 Mountains today is critically imperiled. Population estimates for the SSN fisher, based on habitat

12 modeling from 2011 and earlier, suggest that as of 2012, there were somewhere between 100 and

13 500 individuals fishers, but likely less than 300 adults. See 85 Fed. Reg. 29,532, 29,563 (May 15,

14 2020). These estimates were developed more than ten years ago, before an extraordinary drought

15 and subsequent tree mortality from drought stress, native beetles, and several major wildfires

16 altered the landscape; these changes resulted in a reduction of essential fisher denning and resting

17 habitat by more than 50 percent, and continued USFS logging between 2012 and 2021 caused

18 further degradation or total loss of a large amount of this still-suitable fisher habitat. Accordingly,

19 actual population numbers today, as well as survival and recovery trajectories, are likely

20 significantly lower than in 2011.

21          42.     The best available science concludes that for terrestrial mammals like the Pacific

22 fisher, the minimum viable population size to avoid a significant risk of extinction over several

23 decades is 3,876 individuals. See L.W. Traill et al., “Minimum viable population size: a meta-

24 analysis of 30 years of published estimates,” Biological Conservation 139: 159-166 (2007). This

25 conclusion is based on a massive meta-analysis of 95 scientific studies spanning three decades.

26 Accordingly, even if the upper estimate of 500 individual SSN fishers in 2011 was accurate at that

27 time and even if the subsequent loss of suitable habitat did not reduce the population, the

28 estimated population is 87 percent lower than the minimum viable population needed to avoid a

                                              13                    Case No. _______________
                    COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 15 of 39


 1 significant risk of extinction in the near future. If the true current population size is closer to 100

 2 to 200 individuals, including juveniles and subadults, the population is 95 to 97 percent lower than

 3 the minimum viable population.

 4          43.     Concerned members of the public have attempted for decades to obtain ESA

 5 protection for the Pacific fisher. In 1990, over a dozen organizations petitioned FWS to list the

 6 Pacific fisher as an endangered species, but FWS denied that petition. 56 Fed. Reg. 1159 (Jan. 11,

 7 1991). Three years later, other organizations again petitioned to list the species as threatened, and

 8 FWS again denied the petition, but conceded that “available information indicates that fishers have

 9 experienced declines in the past, and may be vulnerable to the removal and fragmentation of

10 mature/old-growth habitat and incidental trapping pressure.” 61 Fed. Reg. 8016-17 (Mar. 1,

11 1996). Following litigation by concerned citizens, FWS finally agreed in 2004 that listing of the

12 species was “warranted” under the ESA listing criteria, but “precluded” by the agency’s higher

13 listing priorities. 69 Fed. Reg. 18,770 (Apr. 18, 2004). For the next nine years, FWS continued to

14 make the same “warranted but precluded” determination annually. See 79 Fed. Reg. 60,419,

15 60,423 (Oct. 7, 2014).

16          44.     After further litigation, FWS finally proposed to list the Pacific fisher (using the

17 nomenclature “West Coast fisher”) as a “distinct population segment” in 2014. 79 Fed. Reg.

18 60,419 (Oct. 7, 2014). The proposed listing explained that “[f]isher populations are fragmented

19 and greatly reduced from their historical range in the West Coast DPS area.” Id. at 60,428. FWS

20 identified “the main threats to the West Coast DPS” as “habitat loss from wildfire and vegetation

21 management; toxicants (including anticoagulant rodenticides); and the cumulative and synergist

22 effects of these and other stressors acting on small populations.” Id. at 60,420. FWS further

23 explained that “researchers have identified the greatest long-term risk to fishers as the isolation of

24 small populations and the higher risk of extinction due to stochastic events.” Id. at 60,434.

25 Finally, FWS indicated that “[f]or the habitat-related stressors, the cumulative and synergistic

26 impacts are particularly problematic in the SSN because of the narrow band of habitat that

27 comprises SSN and its small population size.” Id. at 60,435.

28

                                              14                    Case No. _______________
                    COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 16 of 39


 1          45.     Between 2012 and 2016, agency and other biologists developed a “Southern Sierra

 2 Nevada Fisher Conservation Strategy” to guide the conservation and recovery of the Pacific fisher

 3 in the Southern Sierra Nevada based on available fisher population and habitat vegetation data.

 4 Finalized in February 2016, this Conservation Strategy was built primarily around increasing the

 5 carrying capacity within seven identified fisher core habitat areas and increasing dispersal

 6 potential between these core areas (through six identified linkage areas) to facilitate the

 7 reproductive success and expansion of the population. The Conservation Strategy defined core

 8 areas as large “contiguous areas of fisher habitat within which fishers can establish home ranges

 9 and comingle as a population, generally separated by unsuitable habitat areas.” It further

10 explained that “[w]ithin core areas, fishers need foraging, resting, and denning habitats, of which

11 denning habitat is most limited. Dispersal habitat in linkage areas facilitates inter-core

12 movements.”

13          46.     In March 2016, FWS issued a Final Species Report for the SSN Fisher which

14 affirmed, among other things, that the most critical limiting factor for fishers is the availability of

15 suitable habitat elements to provide for successful reproduction and rest sites. FWS, “Final

16 Species Report, Fisher (Pekania pennanti), West Coast Population” at 90 (Mar. 2016). Such

17 denning and resting habitat occurs in low- to mid-elevation coniferous and mixed conifer and

18 hardwood forests with characteristics of mid- and late-successional forests, including diverse

19 successional stages, moderate to dense forest canopies, large-diameter trees, coarse downed wood,

20 and singular features of large snags, tree cavities, and deformed trees. 85 Fed. Reg. at 29,538.

21 Many scientific studies confirm the fact that available denning and resting habitat a limiting factor

22 for the species and that such habitat may take decades or centuries to develop.

23          47.     Despite the small size of the SSN fisher population and the ongoing loss of its

24 suitable habitat, FWS abruptly and inexplicably reversed course in 2016 and withdrew the

25 proposed listing of the “West Coast” fisher. 81 Fed. Reg. 22,710 (Apr. 18, 2016). Several

26 conservation organizations challenged that decision, and a federal court subsequently found it to

27 be arbitrary, capricious, and unsupported by the evidence. See Ctr. For Biological Diversity v.

28

                                              15                    Case No. _______________
                    COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 17 of 39


 1 U.S. Fish and Wildlife Serv., 342 F. Supp. 3d 968 (N.D. Cal. 2018) (ordering FWS to produce a

 2 new listing decision by March 22, 2019).

 3          48.    In 2019, FWS complied with the court order by reinstating its earlier proposal to

 4 list the “West Coast Distinct Population Segment” of the fisher as a “threatened” species. 84 Fed.

 5 Reg. 60,278 (Nov. 7, 2019). In this proposed rule, FWS stated that that SSN fisher population

 6 consisted of “a low of 100 to a high of 500 individuals,” but explained that these estimates were

 7 “based on habitat conditions for fishers in the Sierra Nevada that predate the ongoing, large-scale

 8 tree mortality event in this geographic area that began in approximately 2010.” Id. at 60,286.

 9 FWS further explained that the tree mortality event “is affecting many of the key components of

10 fisher habitat such as complex forest canopy structure and connected closed-canopy forest

11 conditions.” Id. As these statements demonstrate, the SSN fisher population estimates based on

12 habitat conditions from 2011 and before do not accurately reflect current conditions or population

13 numbers.

14          49.    In February 2020, many of the scientists who had developed the 2016 Conservation

15 Strategy issued a new “Southern Sierra Nevada Fisher Conservation Strategy Interim

16 Recommendations” document in the wake of the recent dramatic landscape changes. That

17 document noted that “[i]mplementing the fisher conservation strategy was immediately derailed

18 by this dramatic shift in habitat conditions as well as by the lack of an updateable vegetation

19 database for planning conservation actions and monitoring habitat changes due to forest

20 management and other factors.” Interim Recommendations at 4. This document concluded that

21 persistence of the SSN fisher “is now at elevated risk due to recent habitat changes and increased

22 population fragmentation that appears evident following the recent drought-related tree mortality

23 and high-intensity wildfires.” Id. at 6. USFS has often exacerbated these risks by further habitat

24 removal due to post-disturbance logging and clearcutting.

25          50.    The Interim Recommendations provided, for the first time, some preliminary

26 evaluation of habitat changes over the first half of the 2010 decade. The document stated that

27 “[w]hile we do not yet have complete post-drought vegetation information, the limited sources

28 available suggest that almost 40% of the foraging habitat in the fisher conservation area has been

                                             16                    Case No. _______________
                   COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 18 of 39


 1 lost through the cascading effects of drought, insect infestation, fire, and subsequent tree mortality.

 2 . . Possibly more significant than simple acreage, the number of habitat patches went from 74 to

 3 558 and the average patch size went from over 31,500 acres to 2,600 acres . . . , indicating severe

 4 fragmentation. . . . These estimates do not include fires or other disturbances that occurred after

 5 2016, such as the Railroad Fire.” Interim Recommendations at 8-9.

 6          51.     With respect to critical denning habitat, the Interim Recommendations document

 7 stated that “[a] similarly dramatic loss has likely occurred in the highest quality habitat,

 8 characterized as high-quality denning habitat in the assessment area. Prior to the widespread tree

 9 mortality observed between 2014 and 2016, the [Conservation Strategy] estimated that 805,000

10 acres . . . of denning habitat existed in the southern Sierra Nevada. Using the same model

11 parameters with updated (2016) canopy cover data, we now estimate that 493,000 acres . . .

12 remain, a loss of 39%. The number of denning habitat patches has dropped from 254 to 172, and

13 the average size of these patches has dropped from 3169 acres to 2868 acres. Essentially, this

14 translates to a loss of many of the smaller patches and a shrinking of the larger ones . . . . Further

15 analysis will be necessary to refine our understanding of these trends, once updated and complete

16 vegetation data are available effects of drought, insect infestation, fire, and subsequent tree

17 mortality.” Id. at 9.

18          52.     The Interim Recommendations concluded that due to the “extreme habitat loss and

19 fragmentation that occurred between 2014 and 2016, the landscape no longer reflects” the pattern

20 of seven core areas and six key linkages identified in the 2016 Conservation Strategy. Id. at 10.

21 In particular, “[c]ore areas have been fragmented and shrunk, and former linkage areas may now

22 represent barriers to movement.” Id. The authors explained that “[f]urther analysis will be

23 necessary . . . once updated and complete vegetation data are available.” Id.

24          53.     With respect to linkage corridors, the Interim Recommendations concluded that

25 “given the higher level of habitat fragmentation, finding suitable territories by dispersing female

26 fishers is more uncertain” and recommended that “a detailed population viability analysis designed

27 to identify critical core areas, corridors, and restoration opportunities” should guide future

28 conservation of the species. Id. at 22.

                                              17                    Case No. _______________
                    COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 19 of 39


 1          54.     On May 15, 2020, FWS issued a final decision, listing the SSN fisher as a distinct

 2 population segment (“DPS”) of the Pacific fisher based on its geographic isolation and genetic

 3 uniqueness and determining that the SSN fisher meets the definition of “endangered” species

 4 (rather than a “threatened” species as previously proposed), meaning that the DPS is “in danger of

 5 extinction throughout all or a significant portion of its range.” See 85 Fed. Reg. 29,532 (May 15,

 6 2020).

 7          55.     In reaching its final listing decision, FWS stated that “[o]f particular significance . .

 8 . were loss and fragmentation of habitat resulting from high-severity wildfire and wildfire

 9 suppression (i.e., loss of snags and other large habitat structures on which the species relies),

10 climate change, and tree mortality from drought, disease, and insect infestations.” 85 Fed. Reg. at

11 29,532. Also of significance were “threats related to potential direct impacts to individual fishers

12 (e.g., increased mortality, decreased reproductive rates, increased stress/hormone levels,

13 alterations in behavioral patterns).” Id. FWS concluded that “[t]hese factors are resulting in a

14 cumulative effect to such a degree that the best available information indicates the Southern Sierra

15 Nevada DPS of fisher meets the definition of an endangered species.” Id.

16          56.     The May 2020 listing decision explained that small populations like the SSN fisher

17 are vulnerable to a rapid decline in their numbers and to localized extinction due to three factors:

18 (1) loss of genetic variability (e.g., inbreeding depression, loss of evolutionary flexibility); (2)

19 fluctuations in demographic parameters (e.g., birth and death rates, population growth rates,

20 population density); and (3) environmental stochasticity or random fluctuations in the biological

21 (e.g., predation, competition, disease) and physical (e.g., wildfire, drought events, flooding)

22 environment. 85 Fed. Reg. at 29,545. According to FWS, the SSN fisher exhibits all three of

23 these small population vulnerabilities, including (1) loss of large contiguous areas of historical

24 habitat, including a 39 percent loss of its habitat over the past five years, in combination with

25 restriction of the species to forested habitats that have been lost or modified due to timber-harvest

26 practices, large, high-severity wildfires whose frequency and intensity are in turn influenced by

27 the effects of climate change, and increasing forest fuel density from fire suppression and a lack of

28 low-severity fire over the recent long term; (2) dependence on specific elements of forest structure

                                              18                    Case No. _______________
                    COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 20 of 39


 1 that may be limited on the landscape, including microsites for denning and resting; and (3)

 2 susceptibility to injury or mortality due to predation from co-occurring larger predators. Id. at

 3 29,566-67. “Each of these vulnerabilities may separately, or together, influence the magnitude of

 4 other threats.” Id.

 5 B.       Issuance of Programmatic Biological Opinion and Incidental Take Statement

 6          57.     The listing of the SSN fisher on May 15, 2020 required USFS to engage in

 7 consultation with FWS for projects that may affect the species. On May 19, 2020, USFS initiated

 8 consultation with FWS, initially for 40 already-approved projects, and provided a Programmatic

 9 Biological Assessment (“2020 PBA”). The 2020 PBA stated that the current range of the Pacific

10 fisher represents a 50 percent reduction from the presumed historical range and that the current

11 SSN fisher population “almost certainly numbers <500 total individuals (Spencer et al. 2011) and

12 probably <300 adult fishers and has been stable over the past decade based on occupancy

13 estimates from the regional monitoring program (Zielinski et al. 2013a, Zielinski and Gray 2018).”

14 2020 PBA at 16. USFS’s analysis and conclusions in the 2020 PBA were based on the population

15 and trend assumptions contained in these statements.

16          58.     The “Spencer et al. 2011” study referenced in the 2020 PBA is titled “Using

17 occupancy and population models to assess habitat conservation opportunities for an isolated

18 carnivore population.” This study assessed SSN fisher population status using “a spatially explicit

19 population model coupled with a fisher probability of occurrence model.” The study authors used

20 fisher survey data collected between 2002 and 2006 and existing (pre-2011) habitat/vegetation

21 estimates as inputs into the fisher occurrence model. They concluded that the SSN carrying

22 capacity – the population size that an environment can support – is between 73 and 147 adult

23 females. Assuming a 1:1 adult sex ratio, the authors estimated an adult population of 146 to 294

24 individuals, but concluded that “this probably over-estimates the number of males.” The result of

25 this modeling evaluation accorded reasonably well with the author’s extrapolation of 53 to 83

26 adult females from another marking study. The authors noted that their simulation results “were

27 run on a static habitat map” and that, “[i]n reality, vegetation, habitat value, and carrying capacity

28 are dynamic due to succession, fires, and other factors.” For this reason, subsequent events that

                                              19                    Case No. _______________
                    COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 21 of 39


 1 reduce habitat value, like those that occurred after 2011, will affect population and carrying

 2 capacity.

 3          59.     The authors of Spencer et al. 2011 also explained that “[t]otal above-ground

 4 biomass of trees was the strongest biotic predictor of fisher habitat value in our models . . . and it

 5 should correlate closely with forest structure variables found by numerous field studies to predict

 6 fisher habitat election at fine scale: large trees, dense, multi-storied canopies, and abundant dead-

 7 wood structures.” Thus, “disturbances that decrease forest biomass or fragment areas of high

 8 biomass will have adverse effects on fishers.” While “total tree biomass tends to be a good

 9 predictor of fisher habitat quality,” “[v]egetation management that promotes accumulation of

10 forest biomass but removes important constituent elements, such as dead-wood structures,

11 deformed trees, or trees with cavities may be detrimental in ways our landscape-scale correlation

12 model cannot account for.”

13          60.     The “Zielinski et al. 2013a” study referenced in the 2020 PBA is titled “Estimating

14 Trend in Occupancy for the Southern Sierra Fisher Martes pennanti Population.” The authors of

15 this study indicate that the size of the SSN fisher population “is unknown, but various estimates

16 have ranged from 100 to 400 individuals (Lamberson et al. 2000; Spencer et al. 2011). This small

17 number is of concern, especially because the population is effectively isolated from the nearest

18 population in northwestern California.” The Zielinski et al. 2013a study is a monitoring

19 occupancy study that sampled for the presence or absence of SSN fishers at 233 core sites,

20 although for financial and logistical reasons, not every site was monitoring every year; on average,

21 139.5 sites were sampled each year and the average site was sampled 5 of the 8 years. Sampling

22 “was designed to detect at least a 20% decline . . . in the first 10 [years] of sampling (equivalent to

23 a 2.45% annual decrease).” As the authors explained, “[t]he methods to detect presence or

24 absence of fishers can be used to determine geographic distribution and occupancy, but they do

25 not directly measure abundance or provide estimates of reproduction or survival.” Thus, the

26 study’s conclusions are premised on “the key assumption that changes in occupancy reflect

27 changes in population size.”

28

                                              20                    Case No. _______________
                    COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 22 of 39


 1          61.     Given the study design, Zielinski et al. did not set out to provide and did not

 2 provide any evidence or results that estimate population size or survival. Instead, the authors

 3 reported “the results of 8 [years] of sampling and analysis to determine occupancy and trends in

 4 occupancy for fishers in the southern Sierra Nevada from 2002 to 2009.” Using a “best fit”

 5 approach, the authors concluded that the data “revealed no evidence for a change or trend in fisher

 6 occupancy estimates over the 8-y period.” While one area showed a downward trend, it was not

 7 statistically significant. For this reason, the authors concluded that “we have no evidence that the

 8 fisher population, as indexed by our measure of occupancy, has changed in the southern Sierra

 9 Nevada, or any zone therein, from 2002 to 2009.” Thus, this study measured occupancy trends

10 prior to 2010 and provides no evidence of population size, occupancy, or persistence today, after a

11 decade in which vital fisher denning and resting habitat has been reduced by more than 50 percent.

12          62.     The “Zielinski and Gray 2018” study referenced in the 2020 PBA is titled “Using

13 routinely collected regional forest inventory data to conclude that resting habitat for the fisher

14 (Pekania pennanti) in California is stable over ∼20 years.” The authors explained that cavities or

15 chambers in large live and dead trees provide resting habitat this is “considered one of the critical

16 elements for the maintenance and of fisher populations” and noted that “these features may take

17 hundreds of years to develop.” Accordingly, “there is a premium on information about the amount

18 and distribution of resting habitat because it can be degraded at a much higher rate than it

19 develops.” This study was designed, therefore, to test the efficacy of using Forest Inventory and

20 Analysis vegetation data to predict fisher resting habitat – but notably, not denning habitat – in the

21 southern Sierra Nevada and northwestern California. Using three data sets with mean assessment

22 years of 1998, 2003, and 2010, the study found no overall change in resting habitat over this

23 period in the southern Sierra Nevada, although the Sierra and El Dorado National Forests

24 experienced a decrease and the Sequoia and Stanislaus National Forests experienced an increase.

25          63.     In discussing these modeling results, Zielinski and Gray stated that the use of a

26 surrogate feature, like fisher resting habitat, is of interest to ecologists as a way to predict

27 population status, and they hypothesized that, “other things being equal,” if resting habitat is

28 “stable and sufficiently abundant,” the fisher population in the same area “should also be stable, or

                                              21                    Case No. _______________
                    COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 23 of 39


 1 at least not decreasing.” The authors caveated their hypothesis by explaining that “[o]f course

 2 factors other than resting habitat affect fisher population growth rates . . . so stability in [resting

 3 habitat] over time doesn’t guarantee that the fisher population will necessarily be spared negative

 4 effects nor enjoy positive effects. . . . A stable or increasing trend in resting habitat is a necessary,

 5 but not sufficient, condition for determining the health of a fisher population.”

 6          64.     As demonstrated in the foregoing paragraphs, the studies cited in the 2020 PBA do

 7 not reflect or support the SSN fisher population estimates or trend conclusions stated in the 2020

 8 PBA. The cited studies rely on presence-absence surveys and predictive modeling based on

 9 habitat conditions that predate the dramatic denning/resting habitat reductions from drought,

10 beetles, logging, and wildfires that began in 2012 and continued through 2021. Given the

11 reduction of over 50 percent of the suitable SSN fisher denning/resting habitat on national forests

12 during the last decade, the outdated habitat data used in these studies does not and cannot

13 accurately measure current population status or predict current survival and recovery trajectories.

14          65.     Nevertheless, less than a month after the 2020 PBA was produced, FWS issued a

15 Programmatic Biological Opinion (“2020 PBO”) and an addendum that covered all 40 initial

16 USFS projects, authorizing incidental take on five of those projects. A month and a half later,

17 FWS issued a second addendum authorizing another five projects under the 2020 PBO, bringing to

18 45 the total number of USFS projects authorized through concurrence or consultation. FWS

19 estimated that as a result of USFS logging and vegetation management activities on the Sierra

20 National Forest, it was reasonably likely that four female adult fishers will be unable to

21 successfully reproduce for one denning season and eight kits will be injured or killed due to den

22 abandonment or increased susceptibility to predation. Even though many of the projects will be

23 implemented during successive denning seasons, in some cases for up to five total years, FWS did

24 not estimate the resulting take of fishers from USFS logging and vegetation management activities

25 beyond one denning season.

26          66.     In the 2020 PBO, FWS repeated verbatim the SSN fisher population estimates and

27 supporting studies cited in the 2020 PBA, but then added the critical caveat that “[t]hese estimates

28 predate the 2012-2015 drought and subsequent habitat loss. An updated population estimate has

                                              22                    Case No. _______________
                    COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 24 of 39


 1 not been completed; therefore, it is unknown if there have been subsequent changes in the

 2 population.” 2020 PBO at 29.

 3          67.     The denning season for the SSN fisher generally runs from March 1 through June

 4 30, during which the Forest Service normally implements a Limited Operating Period (“LOP”)

 5 when vegetation management activities are prohibited. Under the 2020 PBO, FWS authorized

 6 incidental take during the normal LOP for five projects, permitting USFS to take twelve fishers

 7 during that period, including four adult females and eight fisher kits that will not survive.

 8          68.     The 2020 PBO and two addenda also authorized 40 additional logging or

 9 vegetation management actions that may affect the SSN fisher on the Sierra, Sequoia, and

10 Stanislaus National Forests, concurring with USFS’s assertions that these activities are not likely

11 to adversely affect the fisher. FWS provides little, if any, additional supporting analysis to reach

12 its determination and concurrence on these 40 projects.

13 C.       Large Fires on the Sierra and Sequoia National Forests During 2020

14          69.     Subsequent to issuance of the 2020 PBO and the addended 45 USFS projects, the

15 Creek Fire ignited in late summer 2020 and burned roughly 379,895 acres in the Sierra National

16 Forest (https://inciweb.nwcg.gov/incident/7147/), including tens of thousands of acres of SSN

17 fisher habitat, much of which is considered core denning, resting, and foraging habitat.

18          70.     The SQF Complex Fire (or Castle Fire) also ignited in the summer of 2020 and

19 burned roughly 174,178 Acres in the Sequoia National Forest and Sequoia National Park

20 (https://inciweb.nwcg.gov/incident/7048/), including tens of thousands of acres of SSN fisher

21 habitat, much of which is considered core denning, resting, and foraging habitat.

22          71.     To conserve the SSN fisher, the 2016 Conservation Strategy identified seven core

23 habitat areas for protection. Scientists believe that core areas 1, 2, 3, 4, and 5 are occupied by

24 female fishers, while core areas 6 and 7 constitute suitable but currently unoccupied habitat. The

25 2020 fires burned in all five occupied SSN fisher core habitat areas 1, 2, 3, 4, and 5.

26          72.     The 2016 Conservation Strategy also identified six linkage areas that connect the

27 seven core areas and allow SSN fisher dispersal. The 2020 fires burned through these linkages,

28 potentially inhibiting or reducing fisher movement between these cores. The Creek Fire burned

                                              23                    Case No. _______________
                    COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 25 of 39


 1 through the linkage areas between Cores 4 and 5 in the Sierra National Forest, and the Sequoia

 2 Complex/Castle Fire burned through the linkages between Cores 1 and 3 and Cores 2 and 3 in the

 3 Sequoia National Forest. The compound effects from the 2020 fires and the 2015 Rough Fire on

 4 fisher movement between core areas is unknown and has not been assessed by USFS or FWS.

 5          73.    After some discussion between Plaintiffs and Defendants regarding the impacts of

 6 these massive 2020 fires and the intent of USFS to proceed with the 45 authorized projects,

 7 Plaintiffs sent a notice to Defendants of their intent to pursue a citizen suit under ESA section

 8 1540(g) if Defendants did not reinitiate consultation in light of dramatic wildfire-caused landscape

 9 changes to SSN fisher habitat that were not previously considered in the 2020 PBO.

10          74.    On February 23, 2021, USFS issued an “Amendment to the Programmatic

11 Biological Assessment for the Southern Sierra Nevada DPS of Pacific Fisher” (“2021 PBA”).

12 Applying something called “Rapid Assessment of Vegetation Condition after Wildfire” to analyze

13 the potential effects of the fires on fisher habitat, USFS concluded in the 2021 PBA that the 2020

14 wildfires reduced SSN fisher denning habitat by roughly 14 percent and foraging habitat by

15 roughly 15 percent. Using data from the California Wildlife Habitat Relationship system, the

16 2021 PBA concludes that only 203,845 acres of denning habitat and 195,820 acres of foraging

17 habitat remain on the Sierra and Sequoia National Forests, which collectively include 2,580,618

18 acres. Id. at 4. The 2021 PBA does not contain any new population monitoring data or viability

19 analysis. The 2021 PBA also continues to ignore or understate the impact of post-fire logging by

20 inaccurately assuming zero impacts to fishers from the logging, contrary to the best available

21 science, which concludes that burned areas are often selected by fishers for foraging in the absence

22 of logging and that logging removes such habitat.

23          75.    On February 24, 2021, USFS sent a letter to FWS requesting “to reinitiate

24 consultation to update the baseline existing conditions in order to address changes resulting from

25 the two wildfires that occurred within the [SSN fisher habitat] during the 2020 fire season.”

26 Despite the dramatic reduction in SSN fisher habitat described in the 2020 Interim

27 Recommendations and the additional reduction in habitat described in the 2021 PBA as a result of

28 the 2020 fires, USFS stated in this letter that “we believe that the changes to the baseline caused

                                             24                    Case No. _______________
                   COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 26 of 39


 1 by these fires are not so significant as to legally require re-initiation of consultation. . . .

 2 Nonetheless, we have decided to reinitiate consultation in an abundance of cautions and so that the

 3 [Programmatic Biological Assessment and Programmatic Biological Opinion] reflect the latest

 4 information.”

 5          76.     On March 12, 2021, FWS issued a revised Programmatic Biological Opinion

 6 (“2021 PBO”) in response to USFS’s request to reinitiate ESA consultation. The analysis in the

 7 2021 PBO is “based largely on California Wildlife Habitat Relationships” system, the core of

 8 which is a database that relates species to each supporting habitat type. FWS described these data

 9 as “imperfect at best,” but “the only consistent vegetation information currently available across

10 the fisher’s range.” Id. at 10. The 2021 PBO then repeats verbatim the outdated statements from

11 the 2020 PBA and the 2020 PBO about the status of the SSN fisher population based on pre-2011

12 habitat information, but again confirms that “an updated population has not been completed;

13 therefore, it is unknown if there have been subsequent changes in the population.” Id. at 32.

14          77.     The scientific studies cited by the 2021 PBO do not cite current or updated

15 population estimates that take account of the dramatic reduction in SSN fisher habitat over the past

16 decade, and the 2021 PBO itself does not contain any new population monitoring data or viability

17 analysis.

18          78.     The 2021 PBO suggests that actual monitoring for SSN fishers on the Sierra

19 Nevada National Forests, which began in 2002, continues regardless of current perceived habitat

20 suitability. Id. at 37. Plaintiffs are informed and believe, and on that basis allege, that funding for

21 at least some of this monitoring has been discontinued.

22          79.     In evaluating the effects of the action, the 2021 PBO concedes that logging and

23 other USFS vegetation management activities disrupt fisher breeding and foraging behavior and

24 reduce habitat quality, resulting in loss of denning habitat and reproductive success, increased

25 exposure to predation and decrease in prey, and adverse effects on the species’ ability to travel

26 distances between safe sites. FWS suggests, however, that these adverse “short-term” effects may

27 be countered by “potential positive effects” from “vegetation management” that “can increase

28 resilience of large tree clumps within and adjacent to high value habitat.” Id. at 40. The 2021

                                              25                    Case No. _______________
                    COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 27 of 39


 1 PBO does not cite any scientific evidence to support this speculative theory about long-term

 2 positive effects, and none exists.

 3          80.     With respect to effects of proposed USFS projects on recovery, the 2021 PBO

 4 repeats the same speculative and scientifically unsupported theory that “[w]hile some of the USFS

 5 projects appended to this Programmatic Biological Opinion may result in short-term impacts to

 6 fisher (through habitat modification or noise disturbance, for example), we expect that these short-

 7 term impacts are outweighed by the long-term benefits of these projects,” which FWS describes as

 8 “increasing resilience of fisher denning, foraging, and dispersal habitat.” Id. at 47. The 2021 PBO

 9 does not cite any scientific evidence to support this speculative theory about long-term positive

10 effects, and none exists.

11          81.     Moreover, this speculative theory does not account for important aspects of the

12 wildfire issue. The science shows that “fuel reduction treatments” that create openings in the

13 canopy and/or reduce forest canopy actually increase forest temperatures, reduce forest moistures,

14 increase fresh-oxygen availability and reduce wind resistance in the forest-fire zone, thereby

15 potentially increasing fire intensity, severity, and spread.

16          82.     For example, recent work by A.L. Atchley et al., “Effects of fuel spatial

17 distribution on wildland fire behavior,” Int’l Journal of Wildland Fire (2021) demonstrates that

18 fuels-reduction practices that fail to properly consider atmospheric motions induced by fire, like

19 those proposed by USFS and relied on by FWS in the 2020 and 2021 PBOs, can actually reduce

20 resiliency, contrary to USFS claims. By neglecting the role that fire-induced buoyancy plays in

21 replenishing fresh oxygen and driving local winds, the unproven USFS theory about fuel treatment

22 and vegetation management creating long-term forest resiliency is incomplete, ignores basic

23 physics, and is potentially dangerous. See, e.g., J.L. Coen et al., “Computational modeling of

24 extreme wildland fire events: a synthesis of scientific understanding with applications to

25 forecasting, land management, and firefighter safety,” Journal of Computational Science

26 (2020). Numerous additional studies, including the largest scientific analysis of this question ever

27 conducted (spanning the entire western US, and analyzing three decades of data, i.e., Bradley et

28 al., “Does increased forest protection correspond to higher fire severity in frequent-fire forests of

                                              26                    Case No. _______________
                    COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 28 of 39


 1 the western United States?” Ecosphere (2016)), provide further support to the conclusions of

 2 Atchley et al., and similarly find that logging activities, including commercial thinning and post-

 3 fire logging, tend to increase, not decrease, fire severity. This research has been ignored by USFS

 4 and FWS in their PBA and PBO assessments.

 5          83.     Despite the reduction of nearly 55 percent of suitable SSN fisher habitat on national

 6 forest lands since the last habitat-based population estimates were developed, and despite the

 7 absence of any new population evaluation or analysis, the 2021 PBO concluded that proposed

 8 USFS actions across the range of the SSN fisher DPS are “not likely to jeopardize the continued

 9 existence of [the species]” and that the “project-related effects to the species, when added to the

10 environmental baseline and analyzed in consideration of all potential cumulative effects, will not

11 rise to the level of precluding recovery or reducing the likelihood of survival of the species.” Id. at

12 47-48. This conclusion is based ostensibly on “conservation measures” intended to avoid direct

13 injury, avoid denning season, and protect historically known and potential den trees; the small

14 percentage of USFS lands on which these projects will occur; the “long-term beneficial effects” of

15 logging and other vegetation management on fishers; and continued monitoring fisher distribution

16 and trend information. Id. The 2021 PBO does not cite any scientific evidence for its reliance on

17 “long-term beneficial effects” of logging and vegetation management to offset habitat destruction

18 or to support its statement about “continued monitoring” will ensure fisher recovery. And it does

19 not explain how temporal measures designed to avoid direct fisher injury during logging and other

20 management activities that destroy crucial habitat will adequately protect the survival and

21 recovery of the species under the habitat conditions that exist today.

22          84.     Although the 2021 PBO references “USFS projects appended to this Programmatic

23 Biological Opinion,” no USFS projects are appended or independently considered, and as the 2021

24 PBO itself states, “[n]o incidental take is authorized by this programmatic biological opinion for

25 the DPS of the fisher.” Id. at 49. Accordingly, Plaintiffs are informed and believe, and on that

26 basis allege, that USFS has no ESA concurrence or take authorization under the 2021 PBO to

27 carry out any project in SSN fisher habitat.

28

                                              27                    Case No. _______________
                    COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 29 of 39


 1 D.       USFS Projects that May Affect the SSN Fisher

 2          85.      For the five logging and vegetation management projects that USFS determined in

 3 the 2020 PBO are likely to adversely affect the SSN fisher, FWS authorized the incidental take of

 4 12 fishers through loss or alteration of denning and foraging habitat during the fisher LOP. Table

 5 1 below identifies these five projects, with hyperlinks to the 2020 project biological assessments:

 6                Table 1. Projects with Incidental Take of 12 Fishers Authorized by FWS

 7      Forest       Project Name           Activities                        Project    Fisher Acres
                                                                              Acres*     Impacted *
 8               Ferguson Fire
       Sierra    Roadside Hazard    Hazard tree logging, follow-up               1500         327
 9               Tree Removal       prescribed burning
                 Project
10     Sierra    Railroad Fire      Hazard tree logging, follow-up               1250         317
                 Restoration        pile burning
11               Sky Ranch Road
       Sierra    System Hazard Tree Logging
                                    hazard
                                              of remaining 13,000+
                                            trees                                3241        1983
12               Abatement Project
                 Sonny Meadows      Precommercial thinning, hazard
13     Sierra    North and South    tree logging, prescribed burns               2278        2194
                 Project 2018
14               Musick Vegetation  Variety of vegetation treatments,          13238         7171
       Sierra    Project            including hazard tree logging
15   *Source of Acreages: PBO Appendage 1 at 5-6.

16          86.      USFS recently informed Plaintiffs that the Railroad Fire and Sky Ranch projects

17 have been completed.

18          87.      During June and July 2020, FWS appended 40 additional projects to the 2020 PBO.

19 For these 40 projects, FWS concurred with USFS that the projects may affect, but are not likely to

20 adversely affect the SSN fisher. FWS did not authorize any USFS activities on these projects

21 during the fisher LOP, but would allow the loss or alteration of fisher denning and foraging

22 habitat. Tables 2a and 2b below identify these 40 projects, with hyperlinks to 2020 project

23 biological assessments or other project files where those were unavailable:

24                 Table 2a. Projects that May Affect Fishers – Sequoia National Forest
                             and Giant Sequoia National Monument (GSNM)
25
        Forest        Project Name          Activities                        Project    Fisher Acres
26                                                                            Acres*      Impacted*
                      Eshom Ecological      Logging, mechanical treatments,
27      Sequoia                             and prescribed fire                  5019        1019
                      Restoration Project
28

                                               28                    Case No. _______________
                     COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 30 of 39


 1     Forest     Project Name          Activities                          Project   Fisher Acres
                                                                            Acres*     Impacted*
 2                Joey Healthy Forest   Commercial and hand thinning,
       Sequoia    and Fuels             hazard tree logging, pile and        6193         698
 3                Reduction Project     prescribed burning
 4                North Road Hazard     Hazard tree logging, chipping,
       Sequoia                          piling, and burning                  8980        5047
                  Tree Abatement
 5                Pier Fire Roadside
                                        Hazard tree logging, mastication,    1636        1151
       Sequoia    Hazard Tree           chipping, piling, and burning
 6                Mitigation
                  Road 25S15 Hazard     Hazard tree logging, mastication,
 7     Sequoia                          chipping, piling, and burning        576          118
                  Tree Project
 8                Slick Rock Thin       Broadcast and/or piling and
       Sequoia    and Prescribed        jackpot burning, incidental          896          861
 9                Burn Project          hazard tree felling
                  Summit Healthy        Hazard tree logging, chipping,
10     Sequoia                          piling, and burning                  673          469
                  Forest
11                Trail of 100 Giants
                                        Hazard tree logging, pile             30          30
       Sequoia    Hazard Tree           burning, chipping
12                Mitigation Project
                  Big Stump/            Prescribed fire, hand thinning,
13     Sequoia/   Redwood Mountain      fire line construction, pile         3073        2485
       GSNM                             burning
                  Fuels Restoration
14
                  Bull Run Roadside
       Sequoia/                         Hazard tree logging, pile            3245         633
15                Hazard Tree           burning, chipping
       GSNM
                  Mitigation
16                                      Removing previously felled
       Sequoia/   Hazard Tree Slash     material through piling and
                                        burning, as biomass, or as wood      1789         654
17     GSNM       Clean-up Project
                                        products
18     Sequoia/   Kirkland Plantation
                                        Mastication and prescribed fire      504          119
       GSNM       Thin Project
19                                      Install plug structures, rock and
       Sequoia/   Long Meadow
                                        vegetation, plant native              35          35
20     GSNM       Restoration Project   vegetation
                  McKenzie Ranch        Prescribed fire, hand line
21     Sequoia/   Project Prescribed    construction/maintenance,            500          431
       GSNM                             hazard tree felling
22                Burning
                  Revised Frog
       Sequoia/                         Fuel reduction/ commercial           1258         833
23                Project (Frog II      thinning, hazard tree logging
       GSNM
                  Project)
24                Ponderosa Fuel
       Sequoia    Reduction Urban       Pile burning                         1079         775
25                Interface Project
                  Spear Creek           Hazard tree felling, fuel
26                Roadside Hazard       mitigation (removing branches
       Sequoia    Tree Mitigation       and some downed material),           1200         633
27                Project               chipping, and piling and burning
                  2011 Revision 1 to    Thinning (hand and mechanical),      2340         601
28     Sequoia    the 1998 Revised      excavator or hand piling slash,

                                            29                    Case No. _______________
                  COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 31 of 39


 1     Forest     Project Name         Activities                          Project   Fisher Acres
                                                                           Acres*     Impacted*
 2                Ice Timber Sale and prescribed burn (understory
                  Fuels Reduction     broadcast, jackpot, and pile
 3                Project             burn)
                  Rough Plantation    Biomass removal, hand thinning,
 4                Maintenance and     mechanical thinning, hazard tree   5386            194
       Sequoia
                  Restoration Project removal, piling/burning,
                                      prescribed fire, and tree planting
 5
     *Source of Acreages: Biological Assessment Project Forms, see hyperlinks
 6
                Table 2b. Projects that May Affect Fishers – Sierra National Forest
 7
       Forest     Project Name        Activities                           Project      Fisher
 8                                                                          Acres    Impact Acres
 9                Cedar Valley Fuels Hand and mechanical thinning,
       Sierra                         hazard tree logging, prescribed       1210         121
                  Reduction Project burning, fuelbreak maintenance
10                French Fire
                                      Mechanical and hand thinning
       Sierra     Recovery and                                              3500        2062
11                                    dead trees, pile burning, planting
                  Reforestation
12                Graveyard of the
                                      Hazard tree removal via hand          1366         560
       Sierra     Giants Trail        thinning
13                Hazard Abatement
                  Grey's Mountain     Commercial thinning, hazard
14     Sierra     Ecological          tree logging, mastication, piling,    9581        5169
15                Restoration Project pile and prescribed burning
                                      Hand and mechanical thinning,
16     Sierra     Pinegrove Project hazard tree logging, mastication,       677          88
                                      prescribed burning
17                Sugar Pine          Forest health and commercial
       Sierra     Adaptive            thinning (link to old project         5416          ?
18                Management          website, Batch 1 BA not avail.)
                  Upper Chiquito
19                                    Road maintenance, road paving,        18.5          0
       Sierra     Creek Bridge        and bridge replacement
                  Replacement
20
                  Whiskey Ridge       Commercial and hand thinning,
21     Sierra     Ecological          hazard tree logging, prescribed       8263        8263
                  Restoration Project burning
22                Aspen Restoration Post-fire salvage logging, hazard
       Sierra                         tree logging, fuel treatments        22350        15457
                  Project
23                                    Commercial and pre-commercial
                  Bald Mountain       thinning, prescribed burning and
24     Sierra                         removal of dead trees (link to       17360          ?
                  Restoration Project decision, Batch 1 BA not
25                                    available)
                  Blue Rush           Tree release and removal,
26     Sierra                         mastication, fuelbreaks,              4800        1500
                  Restoration Project herbicides, pile burning
27                Dinkey North
       Sierra                         Prescribed burning                    1617        1122
28                Restoration Project


                                           30                    Case No. _______________
                 COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 32 of 39


 1      Forest        Project Name          Activities                            Project       Fisher
                                                                                   Acres     Impact Acres
 2                    Dinkey South        Prescribed burning (no new BA,
        Sierra                                                                       ?              ?
                      Restoration Project no link to project files)
 3                    Eastfork
        Sierra                            Hazard tree logging                      5078           1916
 4                    Restoration Project
                      Exchequer           Commercial thinning, fuel
 5      Sierra                            treatments, hazard tree logging,         18345          7158
                      Restoration Project prescribed burning
 6                    FY19 Joint Chiefs Hazard tree logging, mechanical
        Sierra                            and hand thinning, pile burning          11354          3123
                      Fuelbreak Project
 7                    Madera and
                      Mariposa County     Hazard tree logging by
 8      Sierra                            mechanical thinning, piling, pile        27761          5237
                      Roads Hazard        burning
                      Abatement Project
 9
                      San Joaquin
                                          Hazard tree logging by                   23000          782
10      Sierra        Hazard Tree         mechanical thinning
                      Abatement Project
11                    Soaproot            Commercial thinning and fuel
        Sierra                            treatments, mastication,                 7000           4100
12                    Restoration Project prescribed burning
                                          Thinning, plant and release, treat
13      Sierra        Fish Camp Project slash, piling, pile and                    1200           966
                                          underburning
14                                        Prescribed burning (link to old
                      North Merced
        Stanislaus                        project website, Batch 1 BA not          12000            ?
15                    Prescribed Burn     available)
     *Source of Acreages: Biological Assessment Project Forms, see hyperlinks
16
            88.      USFS recently informed Plaintiffs that the Bull Run (Sequoia NF), Spear Creek
17
     (Sequoia NF), San Joaquin (Sierra NF), Soaproot (Sierra NF), Cedar Valley (Sierra NF), Madera
18
     and Mariposa County (Sierra NF) projects have been completed and that the North Road (Sequoia
19
     NF) project has been cancelled.
20
            89.      USFS also informed Plaintiffs that Slide Rock (Sequoia NF), Ponderosa (Sequoia
21
     NF), Pier Fire (Sequoia NF), Whisky Ridge (Sierra NF), Blue Rush (Sierra NF), French Fire
22
     (Sierra NF), Musick (Sierra NF), and Pinegrove (Sierra NF) projects are undergoing reevaluation
23
     for various reasons, but to the best of Plaintiffs’ knowledge, USFS has not reinitiated consultation
24
     for any of these projects.
25
            90.      Plaintiffs are informed and believe, and on that basis allege, that there are other
26
     known projects which may affect SSN fishers where the USFS and FWS consulted separately or
27

28

                                               31                    Case No. _______________
                     COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 33 of 39


 1 have not yet consulted or completed consultation, including but not limited to the projects

 2 identified in Table 3 below:

 3                           Table 3. – Other Projects that May Affect Fishers

 4        Forest      Project Name          Activities                            Project    Fisher Acres
                                                                                   Acres      Impacted
 5                 Plateau Roads        Hazard tree logging, with LOP
          Sequoia  Hazard Tree          ending May 31 (p. 11 of BA)         2193       1066
 6                 Project
                   SQF Complex
 7     Sequoia     Castle Fire          Hazard tree logging, mastication,   9455         ?
                   Roadside Hazard      piling, pile burning
 8                 Tree Project
                   Rim Fire Recovery Post-fire salvage logging, hazard
 9     Stanislaus (no new BA, link      tree logging, mastication, piling, 43337         ?
                   to project files)    pile burning
10   * Sources of Acreages: Project files & calculations based on road mileage, see hyperlinks.

11
             91.    Plaintiffs are informed and believe, and on that basis allege, that several of the
12
     actions identified in the foregoing tables have been or will be modified by USFS in response to the
13
     recent Creek and SQF Complex/Castle Fires and can no longer meet the purpose and need of the
14
     proposed actions.
15
             92.    Plaintiffs are informed and believe, and on that basis allege, that many other USFS
16
     actions within SSN fisher habitat, including direct responses to the recent Creek and SQF
17
     Complex/Castle Fires such as fire suppression activities, tree felling and burning during the fire,
18
     burned area rehabilitation, hazard tree felling, and other activities, have not been the subject of
19
     ESA consultation.
20
             93.    As the foregoing allegations demonstrate, neither FWS nor USFS know the current
21
     size of the SSN fisher population, its long-term survival trajectory and recovery prospects, or the
22
     threshold population size below which further habitat activity would jeopardize the continued
23
     existence of the species. FWS has explicitly acknowledged these facts to Plaintiffs.
24
     E.      Conservation Measures
25
             94.    Especially given the extremely small size of the SSN fisher population, successful
26
     reproduction and dispersal of juveniles are critical to the species’ survival and long-term recovery.
27
     To support fishers’ successful reproduction and to protect fishers from predation, forest structure
28

                                              32                    Case No. _______________
                    COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 34 of 39


 1 must provide both natal and maternal den and rest sites. Final Species Report at 17. After their

 2 birth in the spring, fisher kits do not become mobile for about four months, after which time they

 3 continue to travel with the mother fisher in her home range until they disperse into their own home

 4 ranges at about one year of age; in the southern Sierra Nevada, juvenile dispersal begins in March

 5 of the year following the kits’ birth. Id. at 10, 14.

 6          95.     In an attempt to develop conservation measures to protect breeding fishers, USFS

 7 and FWS have adopted Limited Operating Periods that extend through either May or June each

 8 year. FWS and USFS have not produced any scientific study, data, information, or analysis to

 9 support lifting the LOPs in May or June. Likewise, the agencies have not provided supporting

10 evidence to show that the short spring season LOPs are effective in providing sufficient mitigation

11 from noise and/or disturbance to avoid the take of fishers.

12 F.       Supplemental NEPA Review

13          96.     The USFS projects identified in Tables 1, 2a, 2b, and 3 were approved at different

14 times and subject to different levels of NEPA review. While the NEPA documentation for some

15 of these projects has been updated to reflect new information or changed circumstances, Plaintiffs

16 are informed and believe, and on that basis allege, that USFS has not undertaken supplemental

17 NEPA review for all or most of these projects to evaluate the nearly 55 percent reduction of SSN

18 fisher suitable habitat on the national forests over the last decade, and the unquantified (by USFS

19 or FWS) loss and degradation of fisher habitat due to logging of snags in drought-affected and

20 fire-affected areas.

21          97.     In particular, USFS has not undertaken an adequate cumulative effects analysis for

22 its continuing or proposed discretionary logging, vegetation management, and other actions in

23 light of the dramatic and significant changes in the environmental baseline, particularly with

24 respect to the degradation or loss of fisher critical denning and resting habitat across the southern

25 Sierra Nevada national forest landscape. Accordingly, USFS has not yet adequately considered

26 and disclosed to the public the cumulative impacts, and potential alternatives to address those

27 impacts, from continued logging, vegetation management, and other disturbance activities in

28 suitable fisher habitat.

                                              33                    Case No. _______________
                    COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 35 of 39


 1                                        CLAIMS FOR RELIEF

 2                                        First Cause of Action
                        Violation of ESA Section 7 for Unlawful Biological Opinion
 3                          (Against Defendant U.S. Fish and Wildlife Service)

 4         1.      Plaintiffs hereby reallege and incorporate by reference, as if fully set forth herein,
 5 each and every allegation in the preceding paragraphs.

 6         2.      In issuing the 2020 Programmatic Biological Opinion/Incidental Take Statement
 7 and the amended 2021 Programmatic Biological Opinion, Defendant FWS violated, and continues

 8 to violate, section 7(a)(2) of the ESA. These Biological Opinions are legally defective in

 9 numerous ways, including but not limited to:

10                 a.       They unlawfully fail to “use the best available scientific and commercial
11                          data available” in evaluating whether the proposed USFS projects are likely
12                          to jeopardize the existence of the SSN fisher DPS;
13                 b.       They unlawfully fail to evaluate the current status of the SSN fisher DPS
14                          and the appropriate environmental baseline or cumulative effects to that
15                          environmental baseline, as required by 50 C.F.R. § 402.14;
16                 c.       They unlawfully fail to include an actual analysis of the effects of the

17                          proposed USFS actions and activities on the SSN fisher DPS and instead

18                          speculate about effects based on inadequate data and inapposite studies;

19                 e.       They unlawfully fail to consider all relevant factors and entirely fail to

20                          consider important aspects of the problem, such as the fact that even the

21                          most optimistic population size estimates for the SSN fisher DPS are an

22                          order of magnitude smaller than the minimal viable population for the

23                          species;

24                 f.       They unlawfully rely on scientifically unsupported theories about long-

25                          term “benefits” of USFS “vegetation management” actions that are unlikely

26                          to occur, or speculative and highly uncertain, to reach the conclusion that
                            proposed USFS actions and activities are not likely to jeopardize the
27
                            continued survival of the SSN fisher DPS, even as they fail to fully consider
28

                                             34                    Case No. _______________
                   COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 36 of 39


 1                        important dynamics of wildfire behavior that may affect future

 2                        vulnerability to such fires;

 3                 g.     They unlawfully fail to provide adequate support or analysis for the

 4                        conclusion that the proposed USFS actions and activities will not jeopardize

 5                        the continued existence of the SSN fisher DPS;

 6                 h.     They unlawfully fail to independently and meaningfully evaluate

 7                        the impact of USFS proposed actions and activities on the recovery of the

 8                        SSN fisher DPS, and they lack any supporting science for the summary

 9                        conclusions on recovery;

10                 i.     They unlawfully fail to articulate a rational connection or explanation for

11                        the level of incidental take allowed; and
                   i.     They unlawfully fail to formulate reasonable and prudent conservation
12
                          measures, including the LOP, that are adequately supported by scientific
13
                          evidence and sufficient to avoid take of fisher mothers and kits during the
14
                          full reproductive season.
15
            3.     In these and other ways, the 2020 Programmatic Biological Opinion/Incidental
16

17 Take Statement and the revised 2021 Programmatic Biological Opinion for the SSN fisher violate

18 ESA section 7(a)(2), 16 U.S.C. § 1536(a)(2), and its implementing regulations, as well as the

19 procedural requirements of the APA.
          4.     The failure of FWS to comply with its mandatory legal duties under the ESA and
20

21 the APA is harming the interests of Plaintiffs and their members in the conservation and long-term

22 survival of the SSN fisher and in the restoration of a healthy, interconnected ecosystem across the

23 national forest landscape in the southern Sierra Nevada. Because FWS’s actions are arbitrary,

24 capricious, an abuse of discretion, unsupported by scientific evidence, and otherwise not in

25 accordance with law, they are subject to judicial review under 5 U.S.C. § 706(2).
                                       Second Cause of Action
26
                 Violation of ESA Section 7 for Failure to Reinitiate Consultation
27                             (Against Defendant U.S. Forest Service)

28

                                             35                    Case No. _______________
                   COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 37 of 39


 1          5.     Plaintiffs hereby reallege and incorporate by reference, as if fully set forth herein,

 2 each and every allegation in the preceding paragraphs.

 3          6.     Although Defendant USFS purported to reinitiate programmatic consultation on its

 4 ongoing and proposed projects throughout the Sierra and Sequoia National Forests following the

 5 2020 wildfires, it has not received concurrence from FWS that the logging and other vegetation

 6 management projects are not likely to adversely affect SSN fishers or incidental take authorization

 7 from FWS that the projects are not likely to jeopardize the continued existence of the species.

 8          7.     Accordingly, before USFS or its contractors may move forward with any project

 9 that may affect the SSN fisher or its suitable habitat, including suitable post-fire habitat, USFS

10 must reinitiate consultation on the projects and obtain concurrence or take authorization from

11 FWS pursuant to section 7(a)(2) of the ESA, 16 U.S.C. § 1536(a)(2), that adequately and

12 meaningfully evaluates both the survival and recovery of the species based on credible science and

13 current data concerning population size and viability.

14          8.     Unless and until USFS receives such FWS authorization on any project that may

15 affect the SSN fisher or its suitable habitat, USFS and its contractors are prohibited under section

16 7(d), 16 U.S.C. § 1536(d), from making any irreversible or irretrievable commitment of resources,

17 including the logging of trees, the removal of structural components like snags on which fishers

18 rely, or other “vegetation management” activities that may affect fisher use.

19                                       Third Cause of Action
                                Violation of NEPA for Failure to Prepare
20                             Supplemental Cumulative Impacts Analysis
                                 (Against Defendant U.S. Forest Service)
21

22          9.     Plaintiffs hereby reallege and incorporate by reference, as if fully set forth herein,

23 each and every allegation in the preceding paragraphs.

24          10.    Defendant USFS has violated, and is continuing to violate, NEPA by failing to

25 prepare landscape-level supplemental environmental review of the cumulative impacts to the SSN

26 fisher DPS from the drought, associated tree mortality, substantial wildfires, and continued

27 logging, including post-fire logging of suitable fisher habitat, and other USFS activities that have

28 occurred in the Sierra, Sequoia, and Stanislaus National Forests over the last decade.

                                             36                    Case No. _______________
                   COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 38 of 39


 1          11.    Although USFS previously issued Environmental Assessments or categorical

 2 exclusions for many projects, the analyses in those documents have been rendered obsolete and

 3 inadequate by the alteration, reduction, or degradation of SSN fisher habitat as a result of the

 4 Creek and SQF Complex/Castle Fires in late 2020. These events constitute significant new

 5 information and changed circumstances that require supplemental NEPA review and an updated

 6 landscape-level cumulative impacts analysis, including a full and meaningful consideration of

 7 alternatives and mitigation measures, based on the current credible science and current population

 8 estimates.

 9          12.    The failure of USFS to comply with its mandatory legal duties under NEPA is

10 harming the interests of Plaintiffs and their members in the conservation and long-term survival of

11 the SSN fisher and in the restoration of a healthy, interconnected ecosystem across the national

12 forest landscape in the southern Sierra Nevada. Because USFS’s actions are arbitrary, capricious,

13 an abuse of discretion, and otherwise not in accordance with law, they are subject to judicial

14 review under 5 U.S.C. § 706(2).

15                                       PRAYER FOR RELIEF

16          WHEREFORE, Plaintiffs respectfully request that the Court:

17          1.     Declare that the 2020 Programmatic Biological Opinion/Incidental Take Statement

18 and the 2021 Programmatic Biological Opinion violate the ESA and the APA;

19          2.     Set aside the 2020 Programmatic Biological Opinion/Incidental Take Statement

20 and the 2021 Programmatic Biological Opinion;

21          3.     Enjoin USFS from relying on any concurrence or authorization conveyed by the

22 2020 Programmatic Biological Opinion/Incidental Take Statement and the 2021 Programmatic

23 Biological Opinion until and unless these documents are revised to fully comply with the ESA and

24 the APA;

25          4.     Declare that USFS is violating NEPA by its failure to prepare and circulate for

26 public review supplemental environmental review that adequately and meaningfully considers the

27 cumulative landscape impacts from its ongoing, proposed, and reasonably foreseeable projects on

28 SSN fisher habitat and the survival and recovery of the species;

                                             37                    Case No. _______________
                   COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
     Case 1:21-cv-00518-DAD-HBK Document 1 Filed 03/26/21 Page 39 of 39


 1          5.      Enjoin USFS from carrying out, or permitting its contractors to carry out, any

 2 projects that may affect SSN fishers or their habitat, including post-fire habitat, until and unless

 3 USFS prepares and circulates a supplemental NEPA analysis that evaluates the cumulative effects

 4 of its ongoing, proposed, and reasonably foreseeable projects on the species and habitat;

 5          6.      Award Plaintiffs their reasonable attorneys’ fees, costs, expenses, and

 6 disbursements associated with this action; and

 7          7.      Grant Plaintiffs such additional relief as the Court may deem just and proper.

 8
     Date: March 26, 2021                         ENVIRONMENTAL LAW CLINIC
 9                                                Mills Legal Clinic at Stanford Law School

10
                                                  By:
11                                                            Deborah A. Sivas
12                                                Attorneys for Plaintiffs UNITE THE PARKS
13

14 Date: March 26, 2021                           NATURAL RESOURCES LAW

15
                                                  By:
16                                                             René Voss

17                                                Attorney for Plaintiffs SEQUOIA FORESTKEEPER
                                                  and EARTH ISLAND INSTITUTE
18

19

20

21

22

23

24

25

26

27

28

                                             38                    Case No. _______________
                   COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
